Citation Nr: 0620121	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
veteran filed a Notice of Disagreement in August 2002, and 
the RO issued a Statement of the Case (SOC) in April 2003.  
The veteran filed a Substantive Appeal in April 2003.  

In November 2003, the veteran testified during  a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

By decision of April 2004, the Board denied service 
connection for PTSD, and remanded to the RO the matter of 
service connection for an acquired psychiatric disorder other 
than PTSD for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of service connection for 
an acquired psychiatric disorder other than PTSD (as 
reflected in the January 2006 Supplemental SOC (SSOC)), and 
returned this matter  to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An acquired psychiatric disorder other than PTSD-a 
bipolar disorder-was not present in service or for many 
years thereafter, and there is no competent and persuasive 
medical evidence of a nexus between any such current 
disability and the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In April 2004 and July 2004 post-rating notice letters, the 
RO notified the veteran and his representative of what the 
evidence had to show to establish entitlement to service 
connection: a disease that began or was made worse during 
service, or an event in service causing disease; a current 
mental disability; and a relationship between the current 
disability and disease or an event in service.  The RO also 
explained the type of evidence needed to establish each 
element.  Thereafter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the April 2004 letter, as well as the  July  
2005 letter, provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get.  The 2004 
letter specified that the veteran should send in pertinent 
evidence in his possession, and the  2005 letter identified 
VA medical records that had been received, as well as private 
records for which a second request was being made  The Board 
finds that, collectively, these letters satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran only 
after the June 2002 rating action on appeal.  However, the 
Board finds that, in this appeal, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran was notified of what was needed to substantiate his 
claim, and afforded numerous opportunities to present 
information and/or evidence in support of the claim.    As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in connection with the veteran's 
appeal.  After the most recent, post-remand RO notice letters 
in April 2004 and July 2005 (which furnished VA's notice 
requirements in this case), the RO gave the veteran further 
opportunities to provide information and/or evidence 
pertinent to the claim before it  readjudicated it on the 
basis of all the evidence of record in January 2006 (as 
reflected in the SSOC).

Hence, the Board finds that the failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
disability rating or effective date is being assigned, and 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to Board remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts, extensive post-service private and VA medical 
records through 2005 have been associated with the claims 
file, and considered in adjudicating this claim.  A 
transcript of the veteran's November 2003 Board hearing also 
has been associated with the claims file.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to a disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that an acquired psychiatric 
disorder other than PTSD, a bipolar disorder, has been 
diagnosed since December 1998.  The service medical records 
were completely negative for findings or diagnoses of any 
psychiatric disorder, and the veteran was psychiatrically 
normal on November 1975 separation examination.  Post 
service, the veteran was psychiatrically normal on July 1976 
VA general medical examination, and outpatient records from 
1969 to 1987 from the John F. Kennedy Health Center and 
October 1980 hospital records from the Mercy Catholic Medical 
Center were all negative for findings or diagnoses of any 
acquired psychiatric disorder.  The veteran was 
psychiatrically within normal limits on October 1991 VA 
general medical examination.  In October 1996, the veteran 
was treated for cocaine and alcohol dependency at the 
Advantage Recovery Network.  November 1996 VA outpatient 
records and a June 1997 VA examination were negative for 
findings or diagnoses of any acquired psychiatric disorder.  

VA medical records beginning in October 1997 and thereafter 
show emergency room and outpatient treatment of the veteran 
for complaints including drug abuse, anxiety, and depression, 
but no past psychiatric history other than substance abuse 
treatment was noted, and the diagnostic impressions included 
substance-induced mood disorder, and cocaine and alcohol 
dependence.  

The first diagnosis of a bipolar disorder was found in VA 
medical records of December 1998, some 23 years following 
separation from service.  The question for consideration is 
thus whether the evidence establishes that a medical nexus, 
or relationship, exists between the bipolar disorder first 
diagnosed post service, and the veteran's military service. 

In this regard, the Board notes that the abovementioned 
December 1998 VA medical records contain no evidence of a 
link between the bipolar disorder diagnosed many years post 
service and the veteran's military service.  Similarly, 
January 1999 VA hospital records, an April 1999 VA 
psychiatric examination report, a March 2001 VA outpatient 
psychiatric examination report, an August 2002 report from 
the veteran's treating VA clinical psychologist, and many VA 
outpatient records showing regular follow-up psychiatric 
treatment and evaluation of the veteran through 2005 are also 
negative for any opinion as to a medical nexus between the 
bipolar disorder first diagnosed many years post service and 
the veteran's military service.  Rather, both the mood 
disorder found in October 1997 and the mood disorder with 
depression diagnosed in January 1999 were attributed to the 
veteran's substance dependence, not his military service.  
The April 1999 VA psychiatric examiner commented that it was 
generally thought that affect disorders such as bipolar 
disorders had a genetic predisposition; he did not link it to 
the veteran's military service.  The March 2001 VA examiner 
noted that the veteran began treatment for a bipolar disorder 
only 1.5 years ago; she did not relate it to his military 
service.  

In short, none of the evidence currently of record includes 
even a suggestion of a medical nexus between the bipolar 
disorder first shown many years after service, and neither 
the veteran nor his representative has identified or alluded 
to the existence of any such evidence.  

In addition to the medical evidence, the  Board has 
considered the veteran's assertions, reflected in statements 
and his hearing  testimony, in connection with the claim on 
appeal.  However, as a layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on a medical matter-such as 
whether there is a medical relationship between a current 
acquired psychiatric disorder and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


